No.    13309

           I N THE SUPREME COURT OF THE STATE OF M N A A
                                                  O T N

                                           1977



STATE O MONTANA,
       F

                                P l a i n t i f f and R e s p o n d e n t ,



LELAND (TOBY) PIICKELSON,

                               D e f e n d a n t and A p p e l l a n t .



A p p e a l from:    D i s t r i c t Court of t h e Third J u d i c i a l D i s t r i c t ,
                     H o n o r a b l e R o b e r t J . Boyd, J u d g e p r e s i d i n g .

C o u n s e l o f Record:

     For Appellant:

           W i l l i a m A.   B r o l i n a r g u e d , Anaconda, Montana

     For Respondent :

           Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
           Mayo A s h l e y a r g u e d , A s s i s t a n t A t t o r n e y G e n e r a l ,
             H e l e n a , Montana
           J o s e p h C o n n o r s , County A t t o r n e y , Anaconda, Montana



                                                           Submitted:          March 2 2 ,         1977

                                                              Decided:        JUN   - (3   197-f
Filed:     d
           JN       -3 1 &
                        $a
M r . J u s t i c e Gene B , Daly d e l i v e r e d t h e Opinion of t h e Court.


      This i s an appeal from a judgment of g u i l t y of felony t h e f t

i n v i o l a t i o n of s e c t i o n 94-6-302(1),   R.C.M.   1947, by t h e d i s t r i c t

c o u r t , Deer Lodge County, s i t t i n g without a jury.

      The s t a t e agrees with t h e f a c t s presented by defendant i n

h i s b r i e f on appeal which include:

       "The Information a l l e g e d t h a t :

      'I40n o r about October 6 , 1974, i n Deer Lodge County,
      Montana, t h e defendant, Toby Mickelson, purposely o r
      knowingly obtained o r exerted unauthorized c o n t r o l over
      property, a 1972 Chevrolet pickup, gold with white t r i m ,
      V I N Number CCE142Z135099, of a value of more than $150.00,
      owned by Thompson's Motor Company, and purposely o r knowingly
      used, concealed o r abandoned t h e property i n such manner
      a s t o deprive t h e owner of t h e property which was i n v i o l a -
      t i o n of t h e above s t a t u t e and a g a i n s t t h e peace and d i g n i t y
      of t h e S t a t e of Montana."'

       Section 94-6-302(1),          R.C.M.    1947, s t a t e s :

     "(1) A person commits t h e offense of t h e f t when he
      purposely o r knowingly o b t a i n s o r e x e r t s unauthor-
      ized c o n t r o l over property of t h e owner, and:

          " ( a ) has t h e purpose of depriving t h e owner of t h e
      property; o r

           "(b) purposely o r knowingly u s e s , conceals, o r
       abandons t h e property i n such manner a s t o deprive t h e
       owner of t h e property; o r

             " ( c ) uses, conceals, o r abandons t h e property knowing
       such use, concealment o r abandonment probably w i l l deprive
       t h e owner of t h e property,"

      O June 15, 1975, nine months a f t e r t h e a l l e g e d t h e f t , Toby
       n

Michelson, t h e defendant, was a r r e s t e d .          O June 25, 1975, an
                                                            n

Information was f i l e d i n t h e d i s t r i c t c o u r t charging defendant with

theft.     The public defender of Deer Lodge County was appointed

a s counsel f o r defendant.          The Information l i s t e d t h e names of

witnesses, f i v e i n number:          B i l l Rhoades, Joe Thompson, Eugene

Thompson, Gary Jacobs, and Anthony Bamonte.
       O September 8, 1975 defendant f i l e d h i s n o t i c e of i n t e n t
        n

t o r e l y on t h e defense of a l i b i , which n o t i c e contained t h e names

of various witnesses upon whom defendant intended t o r e l y t o

e s t a b l i s h h i s defense.   Included i n t h a t l i s t was one F o r e s t Walter

of Polson, Montana.           The county a t t o r n e y thereupon f i l e d an a l t e r -

n a t i v e motion t o s t r i k e t h e defense of a l i b i a s being untimely,

o r t o continue t h e t r i a l d a t e of September 15, 1 9

       The c o u r t allowed t h e defense and continued t h e t r i a l d a t e

u n t i l January 5 , 1976.        On December 31, 1975, t h e s t a t e requested

another continuance based on t h e u n a v a i l a b i l i t y of witness William

Rhoades, because of h e a l t h .        Rhoades was t h e witness t h e s t a t e a l l e g e d

purchased t h e s t o l e n pickup from defendant.            ~hoades"testimony was

continued, however t h e t r i a l commenced a s scheduled.               The matter

was submitted t o t h e c o u r t on January 19, 1976.              O January 23, 1976,
                                                                     n

t h e c o u r t entered judgment finding defendant g u i l t y ; motion f o r a

new t r i a l was denied and defendant t h e r e a f t e r f i l e d t h i s appeal.

       Owner Thompson t e s t i f i e d h i s t r u c k was missing from h i s l o t

October 7 , 1974, and l a t e r was located i n t h e s t a t e of Washington

i n t h e possession of B i l l Rhoades i n November.

       Dan Gochanour t e s t i f i e d he met defendant i n Polson, Montana

around t h e f i r s t of October on a weekend o r a Monday.                Defendant was

d r i v i n g a 1972 Chevrolet t r u c k , t h e same a s t h e one i n q u e s t i o n here.

He and defendant went t o defendant's s i s t e r ' s home i n Wallace, Idaho,

where defendant t o l d him how he s t o l e t h e t r u c k from Thompson Motors.

Then he and defendant went t o Winthrop, Washington and picked apples

f o r one "Ed Bryan".         Three o r four weeks l a t e r they went t o t h e home

of M r . & Mrs. B i l l Rhoades a t Metaline F a l l s , Washington.             There

defendant purchased mirrors f o r t h e t r u c k and traded it t o B i l l

Rhoades f o r a Dodge.
        Marlin Gochanour t e s t i f i e d he knew defendant who s t a y e d over-

n i g h t a t ''about t h e time of t h e pickup."             Defendant drove a g o l d

and w h i t e 1972      Chevrolet pickup i n t o t h e w i t n e s s ' yard.           Defendant

had a n o t h e r pickup i n t h e yard b u t Marlin could n o t a f f i r m t h e p l a t e s

were switched.          He could n o t f i x a d a t e even a s t o t h e month when

he saw d e f e n d a n t , e x c e p t i t was a weekend.        The s t a t e r e c e i v e d a

week's continuance f o r w i t n e s s Rhoades' testimony b u t r e s t e d t h e

following week a s w i t n e s s Rhoades passed away.

        Defendant t e s t i f i e d :

        1.   That a t no time d i d he e v e r have i n h i s p o s s e s s i o n a gold

and w h i t e 1972 Chevrolet pickup.

        2.   That he had owned a 1971 Chevrolet pickup b l u e and w h i t e i n

c o l o r , which was s o l d t o c r a f t ' s Conoco i n Missoula.

        3.   That when t h e b l u e and w h i t e pickup was s o l d t o c r a f t ' s

Conoco t h e l i c e n s e p l a t e s were l e f t on t h e t r u c k , a l o n g w i t h t h e

registration.

        4.   That h e purchased from C r a f t a t t h e same time he s o l d h i s

pickup, a 1968 Chevrolet c o n v e r t i b l e which he kept about two weeks

and t h e n t r a d e d C r a f t a g a i n , t h i s time f o r a w h i t e '67 Plymouth

automobile.        These t r a n s a c t i o n s occurred approximately i n June

1974.

        5.   That on October 6 , 1974 he was i n Polson, Montana w i t h

F o r e s t Walter.

        6.   That w i t n e s s D a n i e l Gochanour was n o t a t F o r e s t W a l t e r ' s

r e s i d e n c e i n Polson on October 6 , 1974.

        7.    That w i t n e s s D a n i e l Gochanour d i d n o t accompany him (de-

f e n d a n t ) t o t h e s t a t e of Washington, s t o p p i n g a t h i s s i s t e r ' s home

i n Wallace, Idaho.

        8.    That he l e f t Polson a week and a h a l f a f t e r October 6 , 1974

f o r t h e s t a t e of Washington i n a w h i t e ' 6 7 Plymouth automobile i n

t h e company of one Howard White.
       9.    That he returned t o Montana from Washington t h e following

s p r i n g (1975) with a white '67 Plymouth and s o l d t h e c a r t o Dale

Combs.

       10.    That he saw a pickup, otherwise u n i d e n t i f i e d , i n t h e

garage owned by B i l l Rhoades e a r l y i n November 1974 b u t he d i d not

s e l l a c a r nor pickup t o B i l l Rhoades, nor d i d he g e t one from him,

       11. That B i l l Rhoades' wife i s t h e mother of Daniel Gochanour

and formerly was married t o Merlin Gochanour.                    Mrs. Rhoades i s a

s i s t e r t o h i s former wife (defendant's) and t h a t bad f e e l i n g s e x i s t

between defendant and t h e Gochanours.

       A t t h i s point of t h e t r i a l defendant endeavored t o introduce an

a f f i d a v i t from F o r e s t Walter i n t o evidence, and upon o b j e c t i o n of

t h e s t a t e being s u s t a i n e d , defendant moved f o r a continuance t o

allow a subpoena t o i s s u e and be served r e q u i r i n g t h e attendance of

t h i s witness.      The motion was granted and t h e t r i a l was again

recessed u n t i l January 1 9 , 1976.

       O January 14, 1976, t h e s t a t e f i l e d a document e n t i t l e d
        n

'!Notice of Additional Witnesses" i n which defendant was apprised

of t h e s t a t e ' s i n t e n t t o c a l l Mrs, William Rhoades of Hot Springs,

Montana, a s an a d d i t i o n a l witness f o r t h e prosecution.

       Upon t r i a l reconvening on January 19, t h e c o u r t d i r e c t e d t h e

county a t t o r n e y t o secure a bench warrant f o r t h e a r r e s t of F o r e s t

Walter f o r contempt of c o u r t , a s being unavailable t o t h e defendant

a s d i r e c t e d by t h e subpoena issued and served.

       A t t h e request of t h e defense a t t o r n e y t h e c o u r t allowed t h e

defendant t o personally address t h e c o u r t .            Defendant f i r s t r a i s e d

t h e question of l a c k of speedy t r i a l and then requested t h e c o u r t

t o appoint a new lawyer.           The c o u r t denied both requests.            The de-

fendant then, through h i s a t t o r n e y , moved f o r d i s m i s s a l f o r f a i l u r e

t o e s t a b l i s h a prima f a c i e case.   The motion was denied.            Thereafter

defendant t e s t i f i e d :
      12.     That he was n o t a t t h e home of N e r l i n Gochanour o r i n

Anaconda a t any time on October 5 , 6 , o r 7 , 1974.

      13.     He denied t e l l i n g Daniel Gochanour t h a t he, t h e defendant,

broke a window from t h e pickup, crossed t h e wires and s t o l e t h e

truck.      He denied buying any m i r r o r s , denied s t a y i n g a t t h e ~ h o a d e s '

residence except f o r a h a l f hour, denied going t o a b a r w i t h B i l l

Rhoades f o r a d r i n k , and denied ever having seen t h e s t o l e n pickup.

      Without being a b l e t o introduce any f u r t h e r testimony because

of t h e f a i l u r e of witness F o r e s t Walter t o appear, t h e defense r e s t e d .

      The s t a t e r e c a l l e d Daniel Gochanour a s a r e b u t t a l witness, he

testified:

      1. That he was i n Polson on October 6 , 1974, r e s i d i n g with

F o r e s t Walter, h i s wife and family.

      2.     That he was involved with a u t o r e p a i r work f o r F o r e s t

Walter;,

      3.     That defendant Michelson d i d n o t work f o r F o r e s t Walter

on t h e days of October 4 , 5 , 6 , and 7 , 1974.             That defendant a r r i v e d

i n Polson on October 7 , 1974.            The witness Daniel Gochanour then

g e n e r a l l y gave t h e same testimony on going t o Washington, t h a t he

previously gave.

      F i r s t , we s t a r t t h i s discussion with t h e a f f i d a v i t of Forest

Walter, defendant's proposed Exhibit B , dated August 11, 1975, a t

Polson, Montana.         Although n o t admitted, i t s e t s f o r t h t h a t de-

fendant and Howard White            spent October 3 , 4 , 5 , 6 , and 7, 1974, with

F o r e s t Walter f i x i n g a 1940 Chevrolet pickup t r u c k and defendant

was d r i v i n g a 1967 white Plymouth c a r .

      Second, we have i n t h e record f o r t h e s t a t e t h e two Gochanours'

testimony, which i s f a r from unbiased, considering t h e r e l a t i o n s h i p ,
                   to
t e s t i f i e d / b y the defendant and unrebutteii by t h e ; - s t a t e . Thompson
was j u s t a corpus d e l e c t i witness and t h u s t h i s proved only t h e

v e h i c l e was s t o l e n .

        Third, we have t h e two witnesses, William Rhoades and F o r e s t

Walter, who could have c l e a r e d up t h e m a t t e r , but t h e power of t h e

s t a t e could n o t g e t them t o c o u r t .

        Defendant denied each and every f a c t i n t h e record a g a i n s t him

and gave t h e names of           raft'^ Conoco, Missoula; B i l l Combs, Polson;
Howard White; and of course Mrs. Rhoades and Mrs. F o r e s t Walter,

a l l of whom could have been c a l l e d t o determine t h e t r u t h .                This

was never done.             The search f o r t r u t h was l e s s than vigorous by

counsel i n t h i s matter and t h i s w r i t e r f e e l s t h a t , p a r t i c u l a r l y

on a bench t r i a l , t h e judge has t h e inherent power, r i g h t and yes,

duty, t o sua sponte demand'that a search f o r t h e t r u t h be exhausted

before t h e matter be accepted f o r decision.                   Otherwise, t h e defendant,

a s h e r e , has been denied a f a i r t r i a l and due process under A r t . 11,

S e c t i o n 24, 1972 Montana Constitution.

       The judgment of t h e t r i a l court i s reversed and t h e cause




Chief J u s t i c e